People v Ortiz (2022 NY Slip Op 05617)





People v Ortiz


2022 NY Slip Op 05617


Decided on October 06, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 06, 2022

Before: Renwick, J.P., Oing, González, Mendez, Shulman, JJ. 


Ind No. 2120/15 Appeal No. 16369 Case No. 2017-393 

[*1]The People of the State of New York, Respondent,
vMartin Ortiz, Defendant-Appellant.


Justine M. Luongo, The Legal Aid Society, New York (Susan Epstein of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Rachel Bond of counsel), for respondent.

Judgment, Supreme Court, New York County (Laura A. Ward, J., at hearing; Anthony Ferrara, J., at plea and sentencing), rendered April 4, 2016, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him to five years' probation, unanimously affirmed.
The hearing court properly denied defendant's suppression motion. There is no basis for disturbing the court's credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The hearing evidence amply supported the court's finding that there was probable cause for defendant's arrest (see e.g. People v Osman, 125 AD3d 495 [1st Dept 2015], lv denied 25 NY3d 1075 [2015]). An experienced narcotics officer saw defendant engage in what reasonably appeared to be two drug transactions. The officer conveyed this information to a fellow officer, along with a description of defendant. When the second officer arrived, he saw defendant, who matched the description, discard a plastic bag while walking away from the location. Although the officer initially released defendant after frisking him for weapons, when he recovered the plastic bag, he realized it contained narcotics and placed defendant under arrest.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 6, 2022